Opinion by
Ector, P. J.
§ 640. Plea of payment. Where T. & Co. sold to B. a bill of goods, and B. indorsed on the back of said bill the following order: “Draw on W. Jokust & Co., Galveston, in sixty days from shipment,” held, that an answer setting up this order, but which does not allege that, at the time plaintiffs sold the goods to defendant, they agreed to accept the order as payment of the goods; nor alleges that, at the time specified in said order, he transmitted the amount due plaintiffs to Jokust & Co. at Galveston, with instructions to pay the same to plaintiffs upon their draft; nor that the money is in the hands of Jokust & Co., subject to the order of plaintiffs, does not present a plea of payment, and is not good as a ■ defense on demurrer.
Affirmed.